Title: Thomas Jefferson to Nicolas G. Dufief, 3 May 1812
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Sir Monticello May 3. 12.
          
          I see on your catalogue the following books.
          
            
              pa. 32.
              Xenophontis opuscula politica, equestria, et venatica.
            
            
              pa. 56.
              Nicolai Gurtleri lexicon quatuor linguarum. 8vo
            
            
              
              Nomenclatura trilinguis, Anglo-Latino-Graeca. 8vo 
            
          
          I will thank you to send these to me by mail, only observing to send one volume only at a time, and a week apart from one another, that I may not too much encumber any one mail; our mail stage coming but once a week.
          For want of a common paper currency, it is difficult to remit small fractional sums to another state. I have occasion once every 3. or 4. months to make a remittance to a correspondent (an ironmonger) in Philadelphia. if you will be so good as to note to me the amount of the books, it can be included in my first remittance to him, which is generally by a bill of exchange.  I shall hope to recieve Lacroix’ Mathematics whenever you can get a copy of the whole Corps complete. accept the assurance of my esteem & respect. 
          
            Th:
            Jefferson
        